Citation Nr: 0401376	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury, other than refractive error.

2.  Entitlement to service connection for refractive error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from December 1977 to December 1980.  He also had one year 
and two months of inactive service prior to his period of 
active duty, and apparently also served with the Army 
National Guard or Army Reserves after his period of active 
duty.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Washington, DC.  The RO denied service connection for a 
traumatic right eye injury.

In June 2003, the veteran presented oral testimony at a 
hearing held in Washington, DC, before the undersigned 
Veterans Law Judge, a transcript of which has been associated 
with the claims file.

Although the RO in a June 1994 rating decision denied service 
connection for a right eye injury, there is no evidence in 
the claims file that the veteran was informed of that 
decision and given his appellate rights.  See 38 C.F.R. 
§ 19.25 (2003).  Therefore, that rating decision did not 
become final.

Also, the report of August 2001 VA eye examination reflects 
three impressions: refractive error, Coat's disease of the 
right eye, and visual field constriction in the right eye 
secondary to Coat's disease.  In other words, that report 
reflects that refractive error is a separate disorder from 
the latter two disorders.  

In light of the above and the decision below, the issues are 
as stated on the title page.

The issue of service connection for refractive error is 
addressed in the remand portion of this decision.  That issue 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part.

At the June 2003 hearing, the veteran testified that he still 
had a burning sensation on the face from the in-service 
battery explosion.  Therefore, the issue of service 
connection for a disorder manifested by a burning sensation 
of the face has been raised.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for clarification, initial 
consideration and appropriate adjudicative action, if/as 
warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent and probative evidence shows that the 
inflammatory lesion of the superior retina of the right eye - 
manifested by vitreous cells, a localized serous retinal 
detachment, a Coat's reaction, an epiretinal membrane, and 
visual field constriction - began in or is otherwise related 
to active service, specifically the in-service right eye 
injury.


CONCLUSION OF LAW

The inflammatory lesion of the superior retina of the right 
eye - claimed as residuals of a right eye injury and 
manifested by vitreous cells, a localized serous retinal 
detachment, a Coat's reaction, an epiretinal membrane, and 
visual field constriction - was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that on the 
November 1977 entrance examination the eyes were normal.  His 
uncorrected distant vision was 20/20 bilaterally and his 
uncorrected near vision was J-1 bilaterally.  

In April 1979, he complained of blurriness with near and 
distant visions.  An eye examination revealed uncorrected 
distant and near visions were both 20/20 bilaterally.  

On February 14, 1980, battery acid was splashed into the 
veteran's right eye.  His eye was immediately flushed with 
water.  Physical examination revealed redness in the anterior 
aspect of that eye.  On February 15, 1980, he received 
follow-up treatment.  Physical examination showed that the 
eye looked good and that there were no signs of infection.  

On separation examination, the eyes were normal.  His 
uncorrected distant vision was 20/25 bilaterally and that his 
uncorrected near vision was 20/20 bilaterally.

In a September 1993 statement, LS, OD, noted that the veteran 
had astigmatism of the right eye and no eye diseases.

The veteran underwent a VA visual examination in September 
1993.   Following examination, the diagnoses were (1) a 
history of battery acid splashed into eyes with no corneal 
scarring seen, and (2) mild myopia of the right eye.

VA medical records dated in 2001 reflect that in May 2001 the 
assessment was a retinal lesion with a possible vascular 
abnormality.  In June 2001, the veteran underwent a 
cryoablation of the supernasal lesion in the right eye.  



The veteran underwent another VA eye examination in August 
2001.  His uncorrected visual acuity in the right eye was 
Yeager 1+ at near and 20/50 at distance.  The corrected 
vision in the right eye was Yeager 1+ minus two numbers at 
near and 20/30 minus two letters at distance.  Vision in the 
left eye was Yeager 1+ at near and 20/20 at distance without 
correction.  There was no diplopia.  Visual field exam showed 
marked constriction of the right visual field with 
approximately 30-degree total field.  The external 
examination was clear.  Pupils were equal and reactive.  Slit 
lamp exam showed the cornea to be clear.  Anterior chambers 
were deep and clear.  Lenses were within normal limits.  
Fundus exam showed an area of pigmentary changes, surrounding 
area of exudates and vascularity consistent with Coat's 
disease, superiorly and anteriorly to the equator.  The 
impressions were refractive error, Coat's disease of the 
right eye, and visual field constriction in the right eye 
secondary to Coat's disease.

VA medical records dated in 2002 show that the veteran 
continued to be treated for his right eye disorder.  In 
February and September 2002 the assessments were the 
following: chemical injury (battery acid) in the right eye in 
1980; epiretinal membrane in the right eye; and stable Coat's 
disease of the right eye with secondary exudative retinal 
detachment and status post cryopexy.  In a September 2002 
addendum, the veteran's treating doctor in the ophthalmology 
section noted that the lesion in the right eye had a 
secondary Coat's reaction. 

In a January 2003 statement, the doctor who performed the 
August 2001 VA examination indicated that the veteran's 
current eye pathology was Coat's disease and that it was not 
related to the previous explosion in which he got battery 
acid into his eye.

A VA medical record dated in March 2003 reflects that the 
veteran had some mild metamorphopsia to the right eye along 
with veils or floaters in that eye.  The veteran told his 
treating doctor that in 1980 when a battery exploded, flying 
objects and acid struck his right eye.  He said that he 
rapidly washed the acid away and that the foreign bodies also 
struck his cheek.  

The doctor indicated that the inflammatory lesion in the 
superior retina of the right eye may very well have resulted 
from a microscopic intraocular foreign body or severe blow to 
that area.  The doctor opined that he did not think the 
battery acid injury could have caused the lesion.  The doctor 
noted that the veteran did not have primary Coat's disease.  
Instead, the doctor indicated that the veteran had an obscure 
lesion that was inflammatory with vitreous cells, a localized 
serous retinal detachment, and sequela including a Coat's 
reaction (lipid deposit into the outer retina) and an 
epiretinal membrane.

At the June 2003 hearing, the veteran testified that when the 
battery exploded in February 1980, he was struck in the right 
eye by not only battery acid but also other parts of the 
battery.  He said that at the time, he was primarily 
concerned with washing the battery acid out of his eye 
because it burned.  Transcript.

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).



Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Id.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  38 C.F.R § 
3.159(a)(1) (2003).

Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
Id.

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for residuals of a right eye injury, other than 
refractive error, has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a favorable finding.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration (VBA) AMC would only serve to further delay 
resolution of the claim.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Service Connection

VA medical records show a current diagnosis of a right eye 
disorder.  Hickson, supra.  The question regarding the nature 
of the current disability is whether the veteran has Coat's 
disease as opposed to a disorder that includes a Coat's 
reaction.  On the one hand, the August 2001 VA examiner 
diagnosed Coat's disease and the most of the VA treatment 
records from 2001 and 2002 reflect an assessment of Coat's 
disease.  On the other hand, the veteran's treating doctor 
noted in a September 2002 addendum that the veteran had a 
secondary Coat's reaction.  Additionally, he stated in a 
March 2003 treatment record that the veteran did not have 
primary Coat's disease and that, instead, he had an 
inflammatory lesion with sequela including a Coat's reaction.  

In this case, the veteran's treating doctor made the 
diagnosis of an inflammatory lesion with a Coat's reaction 
and that diagnosis is more recent than the initial 
impressions of Coat's disease and the diagnosis of Coat's 
disease rendered during the August 2001 VA examination.  

Therefore, the Board gives greater weight to the treating 
doctor's diagnosis and finds that the veteran's current 
disorder is not Coat's disease and that, instead, it is an 
inflammatory lesion with sequela including a Coat's reaction.  

With regard to the visual field constriction in the right 
eye, the August 2001 VA examiner noted that the visual field 
constriction in the right eye was secondary to Coat's 
disease.  Having determined that the veteran has an 
inflammatory lesion manifested by a Coat's reaction instead 
of Coat's disease and in the absence of evidence of another 
eye disorder other than refractive error, the evidence is at 
least in equipoise regarding whether the visual field 
constriction in the right eye is secondary to the 
inflammatory lesion with Coat's reaction.  See U.S.C.A. § 
5107; Alemany, supra.  

Accordingly, the Board finds that the veteran's current 
disorder is an inflammatory lesion of the superior retina of 
the right eye - manifested by vitreous cells, a localized 
serous retinal detachment, a Coat's reaction, an epiretinal 
membrane, and visual field constriction.

The service medical records show that in February 1980 
battery acid was splashed into the veteran's right eye.  The 
veteran now claims that a foreign body from the exploding 
battery that was not battery acid also injured his right eye, 
which he is competent to report.  See 38 C.F.R § 3.159(a)(1).  
Although service medical records do not note an injury to the 
right eye from a foreign body other than battery acid, it is 
quite plausible that the veteran experienced an injury from 
other parts of an exploding battery at the same time that 
battery acid was splashed into that eye.  

In light of the above, the evidence is at least in equipoise 
regarding whether the veteran's in-service right eye injury 
included an injury from a foreign body other than battery 
acid.  See U.S.C.A. § 5107; Alemany, supra.

Resolving such doubt in the veteran's favor, the claim for 
service connection for an inflammatory lesion of the right 
eye turns to the question of whether the competent and 
probative evidence establishes that the current disability 
was actually incurred in or aggravated by the veteran's 
active service.  That question involves both consideration of 
the facts as presented and the credibility of the evidence 
contained in the instant record.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

Both the August 2001 VA examiner and the veteran's treating 
doctor stated that the current right eye disorder is not 
related to the battery acid injury.  The treating doctor also 
said, after the veteran described the nature of his in-
service injury, that the inflammatory lesion in the superior 
retina of the right eye may very well have resulted from a 
microscopic intraocular foreign body or a severe blow to that 
area.  In other words, the veteran's treating doctor related 
the current disability to the in-service injury as reported 
by the veteran.

Having accepted that the in-service right eye injury was more 
than just an injury from battery acid, the Board accords 
significant probative value to this opinion.  The Board notes 
that it is the only nexus opinion in the claims file 
addressing a foreign body from an exploding battery other 
than battery acid.  There is no contrary competent medical 
opinion of record.

The issue of chronicity or continuity of symptomatology need 
not be addressed when, as here, there is competent and 
probative evidence of continuity of symptomatology and a 
nexus between the veteran's current disability and his in-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The Board finds that the inflammatory lesion of the superior 
retina of the right eye - manifested by vitreous cells, a 
localized serous retinal detachment, a Coat's reaction, an 
epiretinal membrane, and visual field constriction - is 
linked to active service, thereby warranting entitlement to a 
grant of service connection.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303; Hickson, supra.


ORDER

Entitlement to service connection for the inflammatory lesion 
of the superior retina of the right eye - claimed as 
residuals of a right eye injury and manifested by vitreous 
cells, a localized serous retinal detachment, a Coat's 
reaction, an epiretinal membrane, and visual field 
constriction - is granted.


REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

While the RO sent the veteran a VCAA development letter in 
July 2001, the RO did not provide the veteran with a 
development letter consistent with the notice requirements of 
the VCAA, as clarified by Quartuccio, supra, that addresses 
refractive error in particular.  

Inasmuch as the case must be remanded to the VBA AMC for the 
above-mentioned reason, the VBA AMC will be asked to 
accomplish additional necessary development - obtaining 
records and affording the veteran an examination.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.






3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

4.  The VBA AMC should ask the appellant 
to identify (a) all sources of treatment 
or evaluation, VA and non-VA, of 
refractive error, to include astigmatism 
and myopia, for the period prior to 
December 1977 and for the period from 
December 1980 to the present; (b) all 
sources of evaluation, VA and non-VA, of 
his visual acuity for the period prior to 
December 1977 and for the period from 
December 1980 to the present; and (c) all 
sources of treatment or evaluation, VA 
and non-VA, for the inflammatory lesion 
of the superior retina of the right eye - 
which is manifested by vitreous cells, a 
localized serous retinal detachment, a 
Coat's reaction, an epiretinal membrane, 
and visual field constriction - for the 
period from June 2003 to the present.

After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  

Regardless of the appellant's response, 
the VBA AMC should endeavor to obtain all 
outstanding, relevant VA treatment 
reports.  

In any event, the VBA AMC should obtain 
all records from the VA medical center in 
Washington, DC, for the period from 
December 1980 to April 2001 and from 
November 2002 to the present.

5.  The VBA AMC should ask the veteran to 
report his periods of service with the 
National Guard and/or Reserve, including 
service after discharge from active duty 
in the United States Army in December 
1980; to provide any service medical 
records from such periods of service, 
including service after discharge from 
active duty in the United States Army in 
December 1980; and to provide any 
documentation showing his periods of 
active duty for training and inactive 
duty training.

6.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
to verify the nature(s) of the veteran's 
discharge(s) from active service with the 
National Guard and/or Reserve; and to 
verify all periods of active duty for 
training and inactive duty training with 
the National Guard and/or Reserve.  

The VBA AMC should also ask the NPRC to 
provide any service medical records from 
his service with the National Guard 
and/or Reserve.

If the NPRC cannot provide any of the 
above-requested information and records 
and if applicable, the VBA AMC should 
contact the Adjutant General of District 
of Columbia and any other applicable 
state to verify the nature(s) of the 
veteran's discharge(s) from the National 
Guard; to verify all periods of active 
duty for training and inactive duty 
training with the National Guard; and/or 
to obtain any service medical records 
from his service with the National Guard.

7.  The VBA AMC should arrange for an eye 
examination, by an ophthalmologist who 
has not treated or evaluated the veteran, 
if available, or other appropriate 
medical specialist including on fee basis 
if necessary, to determine the nature, 
extent of severity, and etiology of 
refractive error(s) and the 
interrelationships, if any, between such 
disorder(s) and the service-connected 
inflammatory lesion of the superior 
retina of the right eye, which is 
manifested by vitreous cells, a localized 
serous retinal detachment, a Coat's 
reaction, an epiretinal membrane, and 
visual field constriction.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies should be conducted.

It is required that the examiner provide 
explicit responses to the following:

(a) What are the types and natures of the 
veteran's refractive error?

(b) Does the veteran have malignant or 
pernicious myopia?

(c) For each refractive error found, 
including the previously noted 
astigmatism and myopia, is it more likely 
than not that such a refractive error is 
a defect of form or structure of the eye 
of a congenital or developmental origin?

(d) For any refractive error that is of a 
congenital or developmental nature, is it 
as likely as not such a refractive error 
(1) was/were subject to a superimposing 
disease or injury during a period of 
active duty, such as the battery 
explosion in February 1980; (2) was/were 
subject to a superimposing disease or 
injury during a period of active duty for 
training; and (3) was/were subject to a 
superimposing injury during a period of 
inactive duty training?  

(e) For any refractive error that is not 
of a congenital or developmental nature, 
is it as likely as not such a refractive 
error (1) was/were incurred during a 
period of active duty, such as the 
battery explosion in February 1980; (2) 
was/were incurred in a period of active 
duty for training; (3) was/were related 
to an injury during a period of inactive 
duty training; (4) if preexisting a 
period of active duty or active duty for 
training, was/were aggravated thereby; 
and (5) if preexisting a period of 
inactive duty training, was/were 
aggravated by an injury during a period 
of inactive duty training?

(f) For any refractive error that is not 
of a congenital or developmental nature, 
is it is as likely as not that such a 
disorder(s) was/were caused by or 
permanently worsened by the service-
connected inflammatory lesion of the 
superior retina of the right eye, which 
is manifested by vitreous cells, a 
localized serous retinal detachment, a 
Coat's reaction, an epiretinal membrane, 
and visual field constriction?  

If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the examiner must address the 
following medical issues:

(1) The baseline manifestations that are 
due to the effects of the refractive 
error(s);

(2) The increased manifestations that, in 
the examiner's opinion, are proximately 
due to the service-connected inflammatory 
lesion of the superior retina of the 
right eye, which is manifested by 
vitreous cells, a localized serous 
retinal detachment, a Coat's reaction, an 
epiretinal membrane, and visual field 
constriction; based on medical 
considerations, and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the refractive error(s) are 
proximately due to the service-connected 
inflammatory lesion of the superior 
retina of the right eye, which is 
manifested by vitreous cells, a localized 
serous retinal detachment, a Coat's 
reaction, an epiretinal membrane, and 
visual field constriction.
  
The examiner should document any 
inability to answer any of the above 
requests.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA AMC must review 
the claims file and ensure that all VCAA 
notice and development obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183 ,§ 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified 
at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.

9.  Thereafter, the VBA AMC should 
readjudicate the remaining issue on 
appeal - service connection for 
refractive error - under a broad 
interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2003), on a direct basis and as 
secondary to service-connected 
inflammatory lesion of the superior 
retina of the right eye - which is 
manifested by vitreous cells, a localized 
serous retinal detachment, a Coat's 
reaction, an epiretinal membrane, and 
visual field constriction - and with 
consideration of 38 C.F.R. §§ 3.310 and 
3.303 (2003), Allen v. Brown, 7 Vet. App. 
439 (1995), and VAOPGCPREC 82-90 (July 
18, 1990), as applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim(s) for service 
connection.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



